Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 06/03/2022.
Claims 1,5,9,17,20 were amended and Claims 2-4, 18, 19 were canceled by Applicant. 
Claims 1, 5-17, 20 are currently pending of which:
Claims 10-16 were withdrawn from consideration as directed to non-elected invention.
Claims 1,5-9,17,20 are currently pending and have been rejected as follows. 
DSMER Pilot Program
Examiner noted Applicant’s inclusion of PTO/SB/456 form dated 05/17/2022. 
Response to Amendments
112 (b) rejection in previous act is withdrawn in view of Applicant amending independent claims 1,17 and amending dependent Claim 9 as suggested by Examiner. 
Response to Arguments
        Applicant’s 06/03/2022 amendment necessitated new grounds of rejection in this action.
Response to prior art Arguments
Applicant’s prior art arguments were considered but moot in view of new grounds of rejection. 
Remarks 06/03/2022 p.9 ¶1: prior art does not “obtain a drawing for the construction project”, “image scan processing the drawing to capture items to be installed for the project, and the data associated therewith, where the drawing includes all the features and items to be installed”, “receive user selection by one's finger of the selected items that have been installed”, and “confirm the user selection” and then “retrieving” and “comparing actual labor hours expended to install the selected items”, “calculate the forecasted labor hours needed to complete the construction project” and then “comparing, the forecasted hours with the estimated hours”.
Examiner now relies on Ladha et al, US 20180012125 A1 which as stated at ¶ [0029] – 
¶ [0031], ¶ [0071] improves accuracy construction progress status, and further teaching: 
            - “obtain at least one drawing for the construction project”; (Ladha ¶ [0025] 2nd-3rd sentences: the process of designing the building includes capturing building design via computer-aided-design (CAD) applications. A CAD application can be a 3D or 2D CAD application, among others. ¶ [0026] 5th-6th sentences: robot uses LIDAR to obtain scans of all parts of building.  sensor data from LIDAR is used to identify 3D locations of various components of the buildings ¶ [0027] 1st sentence: system creates 3D representation of building design plans, referred as a 3D design view, based on the building design data captured by CAD applications)  
      - “image scan processing the at least one drawing from an image scanning processor”;
         (Ladha ¶ [0045] As robot 110 traverses construction site, robot 110 uses its sensors, such as LIDAR system 115 and imaging system 120, to obtain sensor readings. The sensor readings of LIDAR system 115 include 3D point cloud data, also referred to as 3D point data, from which physical properties of components related to construction project are derived. A portion of the 3D point cloud data includes data from which physical properties of components related to building 105, such as 3D locations of various surface points of various components of or associated with building 105, are derived. Fig.18 is example of visualization of 3D point cloud data obtained by a LIDAR system 115.  ¶ [0027] 2nd-5th sentences: the system downloads the sensor data from cloud storage and similarly creates a 3D representation of current state of the building, referred herein as 3D progress view, based on the data captured by the sensor(s). The system analyzes the 3D design view and 3D progress view to identify the various components of building depicted in the views, and maps the components of the 3D progress view to corresponding components of the 3D design view. The system analyzes the data to detect discrepancies between components of the two views. In the above example where the wall is installed at an incorrect location, the computer system maps the wall of the 3D progress view to a corresponding wall of the 3D design view, and determines that the installed wall is not located as indicated by the design plans)
      - “obtain drawing data from the image scanning processor” (Ladha ¶ [0027] 2nd sentence: the system downloads sensor data and creates 3D representation of current state of building, referred as 3D progress view based on data captured by sensor(s). ¶ [0057] 1st-2nd sentences: the system analyzes, received data and identifies components based on physical properties associated with the component determined based on received data. If structure is building and sensor is LIDAR, received data is 3D coordinate data from which surface locations of various components or other objects associated with the building are determined), “wherein the drawing data includes a total of all features to be installed for a part of the construction project”; (¶ [0029] 3rd-4th sentences: the schedule identifies project milestones, tasks to be completed for the milestone, and date of completion of each project milestone. the computer analyzes the data and maps each milestone to components set of 3D design view to be installed to accomplish completion of the milestone
¶ [0058] 2nd sentence: the reference structure includes labels for some or all of the components) 
      - “obtain actual field labor” “used to install the user selected one or more features on the drawing”; (Ladha ¶ [0050] 5th sentence: system detect actual progress based on an analysis of components of 3D progress view, giving credit for those components properly installed. Figs.8B-C are illustrations of an app running on a mobile device that provides an alert when a discrepancy is detected between a planned or targeted productivity level and actual productivity level/score)
       - “compare the user selected one or more features on the drawing that have been installed with the total of all features to be installed and compare with the actual field” “hours used to install the user selected one or more features on the drawing”; (Ladha ¶ [0065] a discrepancy is detected much earlier, such as upon obtaining sensor data for structure under construction. when discrepancy meets certain criteria i.e. being significant enough to cause additional work or re-work, it is reported as error. With disclosed technique, even though some amount of construction has been completed, when the completed construction includes an error, no credit may be given for the completed construction that includes the error. As a result, construction progress status will flag that some completed construction includes an error, and the construction progress status will not give credit for the completed construction that includes the error. The construction contractor will resultantly receive no progress payment for the construction that includes the error, and will have to fix the error before a progress payment will be made. The construction company is incentivized to fix the error due to a progress payment being held up until the error is fixed. 
Similarly, ¶ [0051] system 135 detect discrepancy between a planned or targeted productivity level and actual productivity level. Figs. 8A-C provide examples of alerts being displayed for other types of discrepancies. Fig. 8A is an illustration of an application running on a mobile device that enables a user to set alert notification parameters, including setting an alert for a planned or targeted productivity level/score, or setting a alert for planned progress. Figs.8B-C are illustrations of an application running on a mobile device that provides an alert when a discrepancy is detected between a planned or targeted productivity level/score and an actual productivity level/score)

Examiner now also relies on Shimizu et al, US 20180186571 A1 teaching or suggesting:     
           - “wherein the user selection of one or more features on the at least one drawing is provided by use of a person's finger to select through a user interface the one or more features on the drawing that have been installed on the construction project” and “confirmation” as in “obtain user confirmation of the selected one or more features on the drawing”; (Shimizu ¶ [0141] user terminal confirm progress status of entire construction work & next necessary construction material from CAD diagram on display unit, and visually confirm a place where next necessary construction material by touching identification code of next necessary construction material displayed on display unit. Also, regarding construction materials already been used in construction it is possible to visually check 2nd image to confirm whether construction was correctly done).


Examiner now also relies on Golparvar-Fard et al US 20190325089 A1 to teach /suggest
	- “in response to a result of the comparison, provide a calculation of a forecasted number of labor hours needed to complete the construction project based on the features installed” 
  (Golparvar-Fard ¶ [0108] 1st- 3rd, 7th sentences: readiness Index (RI) measures readiness of task to be executed, which depends on whether all predecessors and task constraints are completed or released. RI receive, as input, measure of % complete (PC) for each predecessor task and task constraint. % complete is defined as % of physical progress toward task completion. such as for a linear foot for drywall installation. ¶ [0112] Readiness Reliability (RR) metric is calculated as composite of current status RI and reliability of work crew to finish remaining task according to Eq3. RRi=RIi+Σiφi*(1−PCj)* Ωmj where Ωmj presents probability of work crew (m) finishing remaining task (j), and PCj is % complete on task j. system 100 compute a goodness of fit to determine best statistical distribution to estimate expected duration via prior tasks executed by same work crews. Specifically, past productivity of same work crews was recorded, and then data used to fit into statistical models, where system 100 determine which model enables best fit to past data. The productivity is calculated by dividing the quantities according to man hours. A productivity data example of 1 steel subcontractor performing steel erection is shown in Table 1 immediately below) 

    PNG
    media_image1.png
    339
    705
    media_image1.png
    Greyscale
, “and”
	- “in response to the calculation, provide a comparison the forecasted number of labor hours needed to complete the construction project with the estimated labor hours for the construction project” (Golparvar-Fard ¶ [0113] From the example above, steel sequence 1 has a total duration of 6 days with one day left. total quantity of task is 242,000 lbs. On 23 April, 50000 lbs steel is planned to be erected with 80 expected man hours. Steel sequence 2 is the successor, and we want to calculate its RR. Based on quantities, it is known that 80% of work is done, and with only one predecessor the RI is 0.8. By plugging the expected productivity (625 lbs/mhr) into a statistics model that is generated from past data as shown in the example, the system 100 result in a probability of 46.5% to finish the task on 23 April. The RR of this task may then be calculated as 0.8+0.2*0.465=0.893. The best statistical model for representing Ωmj is chosen by employing a goodness-of-fit test or by inspecting, within plots of the probability density function (PDF), cumulative distribution function (CDF), quantiles, and survivor function. In various embodiments, the system 100 may process the following statistical models: Johnson distribution, exponential distribution, Poisson distribution, and Weibull Distribution, among others. ¶ [0144] Preliminary results shows the metrics and the system 100 improve the communication, coordination, and planning for construction projects. In one of the case studies, the project was delayed by two months before the team started to use the system 100 with the web-based and interactive interface. Plan Percent Complete (PPC) was employed as to delayed tasks to measure how the system 100 has improved the communication of tasks after the system is introduced. PPC has increased in a favorable trend and the PPC of almost all the weeks after the system introduced was above the national average. Specifically, the PPC increased 24% from a 46% baseline in six weeks and remains above the national average. The tasks delayed decreased from six to two tasks per week, and the average repeated tasks were reduced from 12 to four tasks per week, indicating that subcontractors become more committed to finish the tasks according to the plan.
	Thus, the new prior art teaches the contested features. 
-------------------------------------------------------------------------------------------------------------------------------
Objections
	Claim 1 is objected for informally reciting the grammatical informalities of “in response to the calculation, provide a comparison the forecasted number of labor hours needed to complete the construction project with the estimated labor hours for the construction project”, instead of
	Claim 1 reciting “in response to the calculation, provide a comparison” of “the forecasted number of labor hours needed to complete the construction project with the estimated labor hours for the construction project”. Clarification and/or correction is/are required. 
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1,5-9,17,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	
	Claim 1 is independent and have been amended to each recite, among others:
	* “compare the user selected one or more features on the drawing that have been installed with the total of all features to be installed and compare with the actual field labor hours used to install the user selected one or more features on the drawing”
	* “in response to a result of the comparison, provide a calculation of a forecasted number of labor hours needed to complete the construction project based on the features installed”, “and” 2USSN 17/226,603 Attorney Docket No. 009116.00006 
	* “in response to the calculation, provide a comparison the forecasted number of labor hours needed to complete the construction project with the estimated labor hours for the construction project”, “and” 
	* “in response to the comparison, provide an indication of a status of the construction project, including whether the construction project is within the estimated labor hours”.
	-> rendering said claim vague and indefinite because 
it is unclear to which of the 2 antecedently recited “compar[isons]” does the subsequently recited “the comparison” at the 1st and 3rd “in response to” limitations refers to. More specifically, it is unclear to which of the two “compar[isons]” in the limitation “compare the user selected one or more features on the drawing that have been installed with the total of all features to be installed and compare with the actual field labor hours used to install the user selected one or more features on the drawing”, does the subsequently recited “the comparison” at the 1st and 3rd “in response to” limitations refers to. Furthermore, 
it is also unclear if “the comparison” subsequently recited at 3rd “in response to” limitation refers to “a comparison the forecasted number of labor hours” antecedently recited at 2nd “in response to” limitation, or if it refers to “the comparison” at 1st “in response to” limitation or perhaps if it even refers to any of the two “compar[isons]” antecedently recite at the limitation “compare the user selected one or more features on the drawing that have been installed with the total of all features to be installed and compare with the actual field labor hours used to install the user selected one or more features on the drawing”.
	Claim 1, is recommended, as example only, to be further amended, to recite among others
	* “compare the user selected one or more features on the drawing that have been installed with the total of all features to be installed and compare with the actual field labor hours used to install the user selected one or more features on the drawing”
	* “in response to a result of” any of “the” two comparisons, “provide a calculation of a forecasted number of labor hours needed to complete the construction project based on the features installed”, “
	* “in response to the calculation, provide a comparison” of “the forecasted number of labor hours needed to complete the construction project with the estimated labor hours for the construction project”, “and” 
	* “in response to the comparison” of the forecasted number of labor hours, “provide an indication of a status of the construction project, including whether the construction project is within the estimated labor hours” (bolded emphasis added).
	Claim 17 is a sister independent claim, similarly reciting:
	* “comparing the user selected one or more features on the drawing that have been installed with the total of all features to be installed and comparing with the actual field labor hours used to install the user selected one or more features on the drawing”
	* “in response to the comparing, calculating a percent of labor hours used on the installed units and calculating a forecasted number of labor hours needed to complete the construction project based on the features installed”, “and” 5USSN 17/226,603 
	* Attorney Docket No. 009116.00006in response to the calculating, comparing the forecasted number of labor hours needed to complete the construction project with the estimated labor hours for the construction project”, 
	* “and in response to the providing an indication of a status of the construction project, including whether the construction project is within the estimated labor hours”.
	-> rendering said claim vague and indefinite because:
there is insufficient antecedent basis for “the providing an indication of a status”
it is unclear to which of the two antecedently recited “comparing[s]” does “the comparing” subsequently recited in the first “in response to” limitation refers to. 
	
	Claim 17 is recommended to be further amended to recite, among others: 
	* “comparing the user selected one or more features on the drawing that have been installed with the total of all features to be installed and comparing with the actual field labor hours used to install the user selected one or more features on the drawing”
	* “in response to” any of “the” two comparings, “calculating a percent of labor hours used on the installed units and calculating a forecasted number of labor hours needed to complete the construction project based on the features installed”, “
	* Attorney Docket No. 009116.00006in response to the calculating, comparing the forecasted number of labor hours needed to complete the construction project with the estimated labor hours for the construction project”, “and” 
	* “in response to the” comparing of the forecasted number of labor hours “providing an indication of a status of the construction project, including whether the construction project is within the estimated labor hours” (bolded emphasis added).
	Claims 5-9 are dependent and rejected upon rejected parent independent Claim 1.
	Claim 20 is dependent and rejected upon rejected parent independent Claim 17. 
Clarifications and/or corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-9, 17, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract idea as follows except where strikethrough: 
	“”: / 
	“”
          - “obtain at least one drawing for the construction project” 
          - “” 
          - “obtain drawing data from , wherein the drawing data includes a total of all features to be installed for a part of the construction project”;    
	- “obtain estimated labor hours for the construction project”;
	- “receive a user selection of one or more features on the at least one drawing; wherein the user selection of one or more features on the at least one drawing is provided by use of a person's finger to select ”;
	- “analyze the user selected one or more features on the drawing that have been installed for the construction project”; 
	- “obtain user confirmation of the selected one or more features on the drawing that have been installed”; 
	- “obtain actual field labor hours used to install the user selected one or more features on the drawing”;
	- “compare the user selected one or more features on the drawing that have been installed with the total of all features to be installed and compare with the actual field labor hours used to install the user selected one or more features on the drawing”;    
	- “in response to a result of the comparison, provide a calculation of a forecasted number 
of labor hours needed to complete the construction project based on the features installed”
(independent Claim 1) / “in response to the comparing, calculating a percent of labor hours used on the installed units and calculating a forecasted number of labor hours needed to complete 
the construction project based on the features installed” (independent Claim 17), “and” 
	- “in response to the calculation, provide a comparison the forecasted number of labor hours needed to complete the construction project with the estimated labor hours for the construction project”                   (independent Claims 1, 17), “and”
	- “in response to comparison, provide indication of status of construction project, including whether the construction project is within the estimated labor hours” (independent Claim 1) / “in response to the comparison, provide an indication of a status of the construction project, including whether the construction project is within the estimated labor hours” (independent Claim 17).
     - “in response to determining the forecasted hours at completion based on the units installed, provide at least one report with the forecasted hours at completion”
(dependent Claim 5)
     - “in response to the calculation, provide a report of labor hours used for the units installed”                                  
(dependent Claim 6)
    - “”                      (dependent Claim 7)
    - “
      (dependent Claim 8, Claim 20 first half)
    - “in response to obtaining the labor hours used data assigned against the cost codes, analyze the labor hours assigned against the cost codes and provide a report of the labor hours assigned against the cost codes”           (dependent Claim 9, Claim 20 second half)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) I,II, III the above limitations recite, set forth or describe the abstract grouping of “Mathematical Concepts”, expressed in words [here “estimated labor hours”, at independent claims 1,17, “in response to a result of comparison, provide a calculation of a forecasted number of labor hours needed to complete the construction project based on the features installed” at independent Claim 1 / “in response to comparing, calculating % labor hours used on the installed units and calculating a forecasted number of labor hours needed to complete the construction project based on the features installed” at independent Claim 17] used in equally abstract “Certain Methods of Organizing Human Activities” grouping that includes commercial interactions, business relations  [here “obtain estimated labor hours for construction project”;  “user provided input concerning units installed for construction project”; at independent Claims 1, 17; “obtain cost code data for cost codes for construction project” at dependent Claim 7; “obtain labor hours used data on construction project to assign against cost codes” at dependent Claim 8; “in response to obtaining labor hours data assigned against cost codes” “provide report of labor hours assigned against cost codes” at dependent Claim 9 etc.] as well as other fundamental economic principles or practices such as mitigating risk, recited, described or set forth here as “compare user provided input concerning units installed with estimated labor hours”;  “in response to result of comparison, provide calculation of % labor hours used on construction project”, “in response to calculation, provide indication of status of construction project, including whether construction project is within estimated labor hours” “in response to the calculation, provide a comparison the forecasted number of labor hours needed to complete the construction project with estimated labor hours for the construction project” “in response to determining the forecasted hours at completion based on units installed, provide at least one report with the forecasted hours at completion”-independent Claims 1,17; “in response to obtaining labor hours data assigned against cost codes, analyze labor hours assigned against the cost codes” at dependent Claim 9. 
	Such “Methods of Organizing Human Activities” can also be practically performed as part of equally abstract “Mental Processes” with or without use of physical aids, such as a pen and paper, as substitutes for the additional elements of “image scanning processor” and “user interface” in the limitations “image scan processing the at least one drawing from an image scanning processor” and “obtain drawing data from the from the image scanning processor, wherein the drawing data includes a total of all features to be installed for a part of the construction project”; “use of a person's finger to select through a user interface the feature(s) on the drawing that have been installed on the construction project” at independent Claims 1, 17. 
	The use of pen and paper for drawing and selection by the user’s fingers would greatly help in the observation, evaluation and judgment steps characteristics of the “Mental Processes”. 
	Examiner also points to MPEP 2106.04(a)(2) II to submit that certain activity between a person and a computer [here “from image scanning processor”, and “through user interface” at 
at independent Claims 1,17] does not preclude the claims from falling within “Certain methods of organizing human activity”. Similarly, per MPEP 2106.04(a)(III) C the: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment and 3. Using a computer as a tool to perform a mental process, also do not preclude the claims from reciting, describing or setting forth the abstract idea. This is especially relevant here with respect to performing of the abstract functions by a “processor”, “image scanning processor”, “user interface”, which are investigated as additional computer elements below. 
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is found to merely apply the already recited abstract idea. 
	Here, per MPEP 2106.05(f)(2) the additional elements [“processor, computer instructions, image scanning processor, interface”], as initially strikethrough above, merely apply the abstract idea, such as merely applying a business method [here “labor management” at Claim 1 preamble] or applying a mathematical algorithm [here “compare user selected feature(s) on drawing that have been installed with total of all features to be installed and compare with the actual field labor hours used to install the user selected feature(s) on the drawing”;  “in response to a result of the comparison, provide calculation of forecasted number of labor hours needed to complete the construction project based on the features installed” at independent Claim 1 / “in response to the comparing, calculating a percent of labor hours used on the installed units and calculating a forecasted number of labor hours needed to complete the construction project based on the features installed” at independent Claim 17, “in response to the calculation, provide a comparison the forecasted number of labor hours needed to complete the construction project with the estimated labor hours for the construction project” independent Claims 1,17] in a computer1  [here “processor” at independent Claim 1, “computer instructions” at independent Claim 17], as well as use of a computer or other machinery in its ordinary capacity for economic tasks or other tasks to receive and transmit data2 [here identified in prior step]. Also, per MPEP 2106.05(f)(2) the capabilities of the computer element [here “processor”] to monitor audit log data3 [here “whether the construction project is within estimated labor hours” at independent Claims 1,17] and requiring computer use [here “user interface”] to tailor information4  [here “user selection of feature(s) on the at least one drawing is provided by use of a person's finger to select through a user interface the one or more features on the drawing that have been installed on the construction project” at independent Claims 1,17], represent individual or combinations of forms of merely applying the abstract exception, which again do not integrate the abstract idea into a practical application. 
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea. See MPEP 2106.05(f). 	For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence. Even assuming arguendo, that further evidence would be require to demonstrate conventionality of the additional, computer-based elements, as initially strikethrough above, Examiner would further point to MPEP 2106.05(d) demonstrating conventionality of: electronically scan or extract data from a document5 [here “image scan processing drawing from image scanning processor” at independent Claims 1,17] receiving or transmitting data 6 [here “obtain at least one drawing for the construction project”, “obtain drawing data from image scanning processor” at independent Claims 1,17] record customer’s order7 / electronic recordkeeping8 [here “obtain drawing data for construction project from image scanning processor” at independent Claims 1, 17; “processor to obtain cost code data” at dependent Claim 7; “processor is configured to obtain labor hours” at dependent Claim 8]. Examiner would also point as evidence to the high level of generality of the claimed additional computer elements when read in light of Original Disclosure:
Original Specification mid-¶ [0063] reciting data scanning element at high level of generality “This updated information and the metadata associate therewith in the labor management system will then be used to calculate the total percent complete of the project and/or the percent complete of each unit or task, as described herein. Other techniques may be used to input the fact that the unit has been installed, such as through QR code scanning, laser scanning, vision recognition or photographing and uploading of images of the installed unit. 
Original Specification ¶ [0092] last sentence, ¶ [00153] 1st sentence, ¶ [0155] 2nd-3rd sentences, ¶ [00156] last sentence to ¶ [00157] disclosing at a high level of generality known AutoCAD interface etc. which is further investigated in light of 
AutoCAD, wikipedia, archives org, April 3rd, 2020, disclosing conventionality of some of the above features. 
US 5949401 A column 1 lines 11-16: “In operating CAD, three-dimensional (3D) modeling and animation systems, a designer conventionally inputs data into the system through multiple input devices such as a keyboard, a finger touch-tablet, a trackball, a joystick, a mouse, or 3D input devices”.
US 20170269691 A1 ¶ [0002] “According to the background art, it is known to use haptic interfaces, which allow a user to touch virtual and remote environments trough a hand-held device, in applications such as computer-aided design.
US 20160091998 A1 ¶ [0035] In the design of a conventional touch sensor, a representation of the first conductive pattern 420 may be created by placing representations of the plurality of parallel conductive lines (510, 520 of Fig.5) and then placing a plurality of conventional linear channel voids (not shown), essentially void lines, that correspond to the shape of the conventional linear channel breaks 530 in, for example, a computer-aided drafting (“CAD”) software application prior to fabrication.
US 20160070394 A1 ¶ [0074] 3rd sentence: “Subsequent to design in the CAD software application, the design may be fabricated using any known conductive pattern and/or touch sensor fabrication processes”.
US 8033215 B1 column 11 lines 38-43: “selection, drag and drop functionality within a graphical user interface as used within computer aided design and computer based graphical design applications is well known and should be obvious to one skilled in the art”.
US 20110043491 A1 ¶ [0385] 2nd sentence: “The input by the conventional touch movement is used for moving a pointer such as a mouse from a point to another point or is used for a partial command of drawing a line in an image generating program such as a CAD”.
US 20060260377 A1 ¶ [0046] 1st sentence: “The design information regarding the desired shape of the material strip is input into the computer by any means known in the art (keyboard, scanner, disc, touch-screen, etc), preferably in an AutoCad format (i.e. DXF file)”
US 20050124988 A1 ¶ [0018] last sentence: “The interface buttons may function in lieu of or in addition to a conventional footswitch, mouse, keyboard or touch-screen buttons associated with the computer-aided surgical navigation system or other computer functionality”.
US 20040181412 A1 ¶ [0039] “Activation of the CAD report can be initiated by different means. For example, the CAD report can be activated by entering a bar code number or other identifier, scanning a bar code, selecting a particular report from a plurality of reports using a mouse, a touch screen, or the like, or by other means known to persons skilled in the art”.
	In conclusion, claims 1, 5-9, 17, 20 although directed to statutory categories (“system” or machine at claims 1, 5-9, “non-transitory medium” or product claims 17, 20) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 
	Thus, claims 1, 5-9, 17, 20 are believed to be patent ineligible. 




Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
           *   Ladha et al, US 20180012125 A1 hereinafter Ladha
            * Shimizu et al, US 20180186571 A1 hereinafter Shimizu, and in further view of 
           *  Golparvar-Fard et al, US 20190325089 A1 hereinafter Golparvar-Fard. As per, 
Claims 1, 17 Ladha teaches “A labor management system for tracking labor on a construction project comprising: at least one processor configured to”: / “A non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for tracking labor on a construction project, the method comprising” (¶[0034]-[0035],[0080]-[0085])  	
      - “obtain at least one drawing for the construction project”; (Ladha ¶ [0025] 2nd-3rd sentences: 
the process of designing the building includes capturing the building design via computer-aided-design (CAD) applications. A CAD application can be a 3D or 2D CAD application, among others.
	Ladha ¶ [0026] 5th-6th sentences: robot uses LIDAR to obtain scans of all parts of building.  sensor data from LIDAR is used to identify 3D locations of various components of the buildings
	Ladha ¶ [0027] 1st sentence: system creates 3D representation of building design plans, referred as a 3D design view, based on the building design data captured by CAD applications)  
      - “image scan processing the at least one drawing from an image scanning processor”;
         (Ladha ¶ [0045] As robot 110 traverses construction site, robot 110 uses its sensors, such as LIDAR system 115 and imaging system 120, to obtain sensor readings. The sensor readings of LIDAR system 115 include 3D point cloud data, also referred to as 3D point data, from which physical properties of components related to construction project are derived. A portion of the 3D point cloud data includes data from which physical properties of components related to building 105, such as 3D locations of various surface points of various components of or associated with building 105, are derived. Fig.18 is example of visualization of 3D point cloud data obtained by a LIDAR system 115.  ¶ [0027] 2nd-5th sentences: the system downloads the sensor data from cloud storage and similarly creates a 3D representation of current state of the building, referred herein as 3D progress view, based on the data captured by the sensor(s). The system analyzes the 3D design view and 3D progress view to identify the various components of building depicted in the views, and maps the components of the 3D progress view to corresponding components of the 3D design view. The system analyzes the data to detect discrepancies between components of the two views. In the above example where the wall is installed at an incorrect location, the computer system maps the wall of the 3D progress view to a corresponding wall of the 3D design view, and determines that the installed wall is not located as indicated by the design plans)
      - “obtain drawing data from the image scanning processor” (Ladha ¶ [0027] 2nd sentence: the system downloads sensor data and creates 3D representation of current state of building, referred as 3D progress view based on data captured by sensor(s). ¶ [0057] 1st-2nd sentences: the system analyzes, received data and identifies components based on physical properties associated with the component determined based on received data. If structure is building and sensor is LIDAR, received data is 3D coordinate data from which surface locations of various components or other objects associated with the building are determined), “wherein the drawing data includes a total of all features to be installed for a part of the construction project”; (¶ [0029] 3rd-4th sentences: the schedule identifies project milestones, tasks to be completed for the milestone, and date of completion of each project milestone. the computer analyzes the data and maps each milestone to components set of 3D design view to be installed to accomplish completion of the milestone
¶ [0058] 2nd sentence: the reference structure includes labels for some or all of the components) 
     - “obtain estimated labor (Ladha ¶ [0029] 3rd-4th sentences: 
the schedule identifies project milestones, tasks to be completed for milestone, completion date of each project milestone. the system analyzes schedule data and maps each milestone to a set of components of 3D design view to be installed to accomplish completion of milestone. ¶ [0067] last sentence: compare estimated schedule to reference schedule, and flag discrepancies)
    - “receive a user selection of one or more features on the at least one drawing”; (Ladha ¶ [0057] 5th sentence humans view representation of sensor data by viewing data similar to Figs18,20A-D to identify components by adding label to each component that he identifies. ¶ [0058] 3rd sentence:  engineer input a structural beam by use of CAD app to label it as structural beam in the CAD app)
“”; 
       - “analyze the user selected one or more features on the drawing that have been installed for the construction project”; (Ladha [0058] 1st, 3rd sentence: system identifies components related to the structure. When component is labeled, the system identifies the component based on label. ¶ [0063] 2nd-3rd sentences: in some cases, threshold or accuracy tolerance, is input by the design team or by annotations on components of design plans. For example, a pipe may have accuracy tolerance of 1/8 in, and that tolerance may be added as annotation or label on the pipe. ¶ [0077] 5th sentence: identification data identify the 3D point data associated with a pipe and identify the pipe, such as by label with value pipe associated with the 3D point data associated with the pipe)
      - “obtain user  [review] “of the selected one or more features on the drawing that have been installed”; (Ladha ¶ [0064] 2nd sentence: contractor reports progress status, to receive credit for completed construction. ¶ [0066] 1st-2nd sentences: Figs.12, 14 illustrate an app running on mobile device that enables user, such as project manager, to review invoice-related data and use the app of Fig.12,14 to decide whether to pay or not a invoice received from a contractor for completion of a milestone when the completed work includes errors. Similar ¶ [0050] 5th sentence)
      - “obtain actual field labor ”; (Ladha ¶ [0050] 5th sentence: system detect actual progress based on an analysis of components of 3D progress view, giving credit for those components properly installed. Figs.8B-C are illustrations of an app running on a mobile device that provides an alert when a discrepancy is detected between a planned or targeted productivity level and actual productivity level/score)
       - “compare the user selected one or more features on the drawing that have been installed with the total of all features to be installed and compare with the actual field ”; (Ladha ¶ [0065] a discrepancy is detected much earlier, such as upon obtaining sensor data for structure under construction. when discrepancy meets certain criteria i.e. being significant enough to cause additional work or re-work, it is reported as error. With disclosed technique, even though some amount of construction has been completed, when the completed construction includes an error, no credit may be given for the completed construction that includes the error. As a result, construction progress status will flag that some completed construction includes an error, and the construction progress status will not give credit for completed construction that includes the error. The construction contractor will resultantly receive no progress payment for the construction that includes the error, and will have to fix error before progress payment will be made. The construction company is incentivized to fix the error due to a progress payment being held up until the error is fixed. Similarly
	Ladha ¶ [0051] system 135 detect discrepancy between a planned or targeted productivity level and actual productivity level. Figs. 8A-C provide examples of alerts being displayed for other types of discrepancies. Fig. 8A is an illustration of an application running on a mobile device that enables a user to set alert notification parameters, including setting an alert for a planned or targeted productivity level/score, or setting a alert for planned progress. Figs.8B-C are illustrations of an application running on a mobile device that provides an alert when a discrepancy is detected between a planned or targeted productivity level/score and an actual productivity level/score)
	- “” (Claim 1) / “ (Claim 17), “”
	- “ “”.
	- “in response to the comparison, provide an indication of a status of the construction project, including whether the construction project is within the estimated labor ”
	(Ladha ¶ [0051] computer system 135 detect a discrepancy between a planned or targeted productivity level and an actual productivity level. Figs.8A-C provide examples of alerts being displayed for other types of discrepancies. Fig.8A enables a user to set alert notification parameters, including setting an alert for a planned or targeted productivity level/score, or setting an alert for a planned progress. Fis.8B-C provides alert when a discrepancy is detected between a planned or targeted productivity level/score and an actual productivity level/score. ¶ [0069] 3rd sentence: Fig. 6 enables a user to set an alert, such as an alert that triggers if project progress is below a certain threshold as of a certain date, among others. ¶ [0052] 1st,3rd, 4th sentences: Based on above analysis, mapping, and discrepancy detection, system 135 provide construction progress status. Fig.4 provides a milestone progress status for several groups of tasks of a building construction project. Fig.5 provides historic progress towards a project milestone).
------------------------------------------------------------------------------------------------------------------------------- 
	Ladha does not teach “wherein the user selection of one or more features on the at least one drawing is provided by use of a person's finger to select through a user interface the one or more features on the drawing that have been installed on the construction project”; Also, while 
	Ladha as mapped above teaches “obtain user  [review] “of the selected one or more features on the drawing that have been installed”; Ladha does not teach “confirmation” as in “obtain user confirmation of the selected one or more features on the drawing”; 
	Shimizu however in analogous art of work management teaches or suggests: 
           - “wherein the user selection of one or more features on the at least one drawing is provided by use of a person's finger to select through a user interface the one or more features on the drawing that have been installed on the construction project” and “confirmation” as in “obtain user confirmation of the selected one or more features on the drawing”; (Shimizu ¶ [0141] user terminal confirm progress status of entire construction work & next necessary construction material from CAD diagram on display unit, and visually confirm a place where next necessary construction material by touching identification code of next necessary construction material displayed on display unit. Also, regarding construction materials already been used in construction it is possible to visually check 2nd image to confirm whether construction was correctly done).
	It would have been obvious to one skilled in the art before the effective filling date of the claimed invention, to have modified Ladha’s “system” / “non-transitory medium” to have included 
Shimizu’s teachings to have efficiently and more accurately ascertained the progress, and efficiently specified construction materials necessary for next work (Shimizu ¶ [0142], MPEP 2143 G). For once, Shimizu would have retrieved the identification information associated with the element diagram used in CAD diagram, would have changed color of the element diagram and displayed CAD diagram in accordance with the progress information associated with identification information. Also, Shimizu would have retrieved the identification information associated with the element diagram being used in CAD diagram and the displayed unit would have displayed 1st position info associated with the identification information, Thus it would have made it possible to visually recognize progress info from CAD diagrams, and efficiently and accurately ascertain progress. Also, Shimizu would have efficiently identified construction materials necessary for next construction work (Shimizu ¶ [0036]-¶ [0037], MPEP 2143 G). Also, Shimizu would have retrieved the identification info in material data storage unit, and display unit would have displayed 1st position info associated with the identification info, in association with the material map. Thus, the position of construction material would have been confirmed on material map, and construction material could have been found more efficiently (Shimizu ¶ [0022]-¶ [0023], MPEP 2143 G). Predictability of such modification would have been corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Ladha at ¶ [0032], [0089], in view of Shimizu ¶ [0022],[0023],[0036],[0037],[0141],[0142]. Further, the claimed invention could have also been viewed as mere combination of old elements in similar work management field of endeavor. In such combination each element merely would have performed analytical, selection and output function as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ladha in view of Shimizu, the to be combined elements would have fitted, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Ladha / Shimizu as a combination does not explicitly teach: “hours” as in 
	- “labor hours” as recited throughout claims 1, 17, and also does not teach
	- “in response to a result of the comparison, provide a calculation of a forecasted number of labor hours needed to complete the construction project based on the features installed” 
	- “in response to the calculation, provide a comparison the forecasted number of labor hours needed to complete the construction project with the estimated labor hours for the construction project”. 
* However *
Golparvar-Fard in analogous art of work management teaches or suggests: “labor hours” and
	-“in response to a result of the comparison, provide a calculation of a forecasted number of labor hours needed to complete the construction project based on the features installed”(Claim 1) 
	-“in response to the comparing, calculating a percent of labor hours used on the installed units and calculating a forecasted number of labor hours needed to complete the construction project based on the features installed” (Claim 17)
	(Golparvar-Fard ¶ [0108] 1st- 3rd, 7th sentences: readiness Index (RI) measures readiness of task to be executed, which depends on whether all predecessors and task constraints are completed or released. RI receive, as input, measure of % complete (PC) for each predecessor task and task constraint. % complete is defined as % of physical progress toward task completion. such as for a linear foot for drywall installation. ¶ [0112] Readiness Reliability (RR) metric is calculated as composite of current status RI and reliability of work crew to finish remaining task according to Eq3. RRi=RIi+Σiφi*(1−PCj)* Ωmj where Ωmj presents probability of work crew (m) finishing remaining task (j), and PCj is % complete on task j. system 100 compute a goodness of fit to determine best statistical distribution to estimate expected duration via prior tasks executed by same work crews. Specifically, past productivity of same work crews was recorded, and then data used to fit into statistical models, where system 100 determine which model enables best fit to past data. The productivity is calculated by dividing the quantities according to man hours. A productivity data example of 1 steel subcontractor performing steel erection is shown in Table 1) 

    PNG
    media_image1.png
    339
    705
    media_image1.png
    Greyscale
, “and”
	- “in response to the calculation, provide a comparison the forecasted number of labor hours needed to complete the construction project with the estimated labor hours for the construction project” (Golparvar-Fard ¶ [0113] From the example above, steel sequence 1 has a total duration of 6 days with one day left. total quantity of task is 242,000 lbs. On 23 April, 50000 lbs steel is planned to be erected with 80 expected man hours. Steel sequence 2 is the successor, and we want to calculate its RR. Based on quantities, it is known that 80% of work is done, and with only one predecessor the RI is 0.8. By plugging the expected productivity (625 lbs/mhr) into a statistics model that is generated from past data as shown in the example, the system 100 result in a probability of 46.5% to finish the task on 23 April. The RR of this task may then be calculated as 0.8+0.2*0.465=0.893. The best statistical model for representing Ωmj is chosen by employing a goodness-of-fit test or by inspecting, within plots of the probability density function (PDF), cumulative distribution function (CDF), quantiles, and survivor function. In various embodiments, the system 100 may process the following statistical models: Johnson distribution, exponential distribution, Poisson distribution, and Weibull Distribution, among others. ¶ [0144] Preliminary results shows the metrics and the system 100 improve the communication, coordination, and planning for construction projects. In one of the case studies, the project was delayed by two months before the team started to use the system 100 with the web-based and interactive interface. Plan Percent Complete (PPC) was employed as to delayed tasks to measure how the system 100 has improved the communication of tasks after the system is introduced. PPC has increased in a favorable trend and the PPC of almost all the weeks after the system introduced was above the national average. Specifically, the PPC increased 24% from a 46% baseline in six weeks and remains above the national average. The tasks delayed decreased from six to two tasks per week, and the average repeated tasks were reduced from 12 to four tasks per week, indicating that subcontractors become more committed to finish the tasks according to the plan.
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Ladha / Shimizu “system” / “non-transitory medium” to have included Golparvar-Fard’s teachings above to have improved communication, coordination, and planning for construction projects (Golparvar-Fard [0127], [0144] 1st sentence). For example, Golparvar-Fard would have added the capabilities to mitigate a delayed project. Specifically, the plan percent complete of Golparvar-Fard would have been employed to the delayed tasks to measure how the system would improve the communication of tasks, and increase in the project favorable trend. As an example, Golparvar-Fard implementation would have increased the plan percent complete by 24% from 46% baseline in 6 weeks and would have remained above the national average. The tasks delayed would have decreased from 6 to 2 tasks per week, and the average repeated tasks would have been reduced from 12 to 4 tasks per week, indicating that subcontractors would have become more committed to finish the tasks according to the plan (Golparvar-Fard ¶ [0144] 2nd-6th sentences, MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Golparvar-Fard at ¶ [0160] 3rd sentence. 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar work management field of endeavor. In such combination each element merely would have performed same managerial and analytical function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Ladha / Shimizu in view of Golparvar-Fard above, the to be combined elements would have fitted together, like pieces of puzzle, in logical, complementary, technologically feasible and economically desirable manner. Thus. It would have been reasoned that the results of such combination would have been predictable (MPEP 2143 A).

Claim 5 Ladha / Shimizu / Golparvar-Fard teaches all the limitations in claim 1 above.
	   Ladha / Shimizu does not explicitly teach 
	- “wherein in response to determining the forecasted hours at completion based on the units installed, provide at least one report with the forecasted hours at completion”
	   Golparvar-Fard however in analogous art of work management teaches or suggests: 
	- “wherein in response to determining the forecasted hours at completion based on the units installed, provide at least one report with the forecasted hours at completion”
	(Golparvar-Fard ¶ [0117] 1st sentence: Based on predictive visual data analytics, produce novel visual production control reports including reports that highlight actual progress deviations, productivity reports, master plan versus weekly work plan-WWP report and top at-risk locations on a construction project. ¶ [0119]-Table 2: % Plan Complete Measure of how well the project plan is being (PPC) executed calculated as number of tasks completed on the day stated divided by total number of tasks planned for the week, which measures % of tasks 100% complete as planned.  ¶ [0120] 3rd-5th sentences: the overall project performance for past week and over 6 weeks is shown to help project managers easily understand the status and problems of the project. A Weekly Percent Plan Complete (PPC) and PPC summary provide an overview of how well the project plan is executed over the 6 six weeks. The schedule task volume indicates how many tasks are committed by subcontractors and if the tasks are executed as planned. ¶ [0144] Preliminary results shows the metrics and system 100 improve the communication, coordination, and planning for construction projects. In one of the case studies, the project was delayed by two months before the team started to use the system 100 with the web-based and interactive interface. Plan Percent Complete (PPC) was employed as to delayed tasks to measure how the system 100 has improved the communication of tasks after the system is introduced. PPC has increased in a favorable trend and the PPC of almost all the weeks after the system introduced was above the national average. Specifically, the PPC increased 24% from a 46% baseline in six weeks and remains above the national average. The tasks delayed decreased from six to two tasks per week, and the average repeated tasks were reduced from 12 to four tasks per week, indicating that subcontractors become more committed to finish the tasks according to the plan).
        Rationales to modify/combine Ladha/Shimizu/Golparvar-Fard are above and reincorporated. 

Claim 6 Ladha / Shimizu / Golparvar-Fard teaches all the limitations in claim 1 above.
	  Ladha / Shimizu does not explicitly teach “wherein in response to the calculation, provide a report of the labor hours used for the units installed” as claimed.
	Golparvar-Fard however in analogous work management teaches or suggests: “wherein in response to the calculation, provide a report of the labor hours used for the units installed” 
	(Golparvar-Fard ¶ [0117] 1st sentence: based on predictive visual data analytics, produce novel visual production control reports including reports that highlight actual progress deviations, productivity reports, master plan versus weekly work plan-WWP report and top at-risk locations on a construction project. ¶ [0118] Progress Reports are organized around locations within work breakdown structure (WBS) and may be offered to project teams on a weekly basis or on a daily basis. The data is usually compiled one day prior to weekly contractor coordination meetings to provide project teams with most up-to-date state of work-in-progress for their coordination purposes. These reports can be customized to include status of work-in-progress on prior week's activities. ¶ [0108] 2nd- 3rd, 7th sentences: receive, as input, measure of % complete (PC) for each predecessor task and task constraint. % complete is defined as % of physical progress toward task completion. such as for a linear foot for drywall installation. Mid-¶ [0112] past productivity of same work crews was recorded, and then data used to fit into statistical models, where system 100 determine which model enables best fit to past data. The productivity is calculated by dividing the quantities according to man hours. A productivity data example of 1 steel subcontractor performing steel erection is shown in Table 1¶ [0113] From the example above, steel sequence 1 has a total duration of 6 days with one day left. total quantity of task is 242,000 lbs. On 23 April, 50000 lbs steel is planned to be erected with 80 expected man hours. Steel sequence 2 is the successor, and we want to calculate its RR. Based on quantities, it is known that 80% of work is done, and with only one predecessor the RI is 0.8. By plugging the expected productivity (625 lbs/mhr) into a statistics model that is generated from past data as shown in the example, the system 100 result in a probability of 46.5% to finish the task on 23 April. The RR of this task may then be calculated as 0.8+0.2*0.465=0.893. The best statistical model for representing Ωmj is chosen by employing a goodness-of-fit test or by inspecting, within plots of the probability density function (PDF), cumulative distribution function (CDF), quantiles, and survivor function. In various embodiments, the system 100 may process the following statistical models: Johnson distribution, exponential distribution, Poisson distribution, and Weibull Distribution, among others. ¶ [0144] Preliminary results shows the metrics and the system 100 improve the communication, coordination, and planning for construction projects. In one of the case studies, the project was delayed by two months before the team started to use the system 100 with the web-based and interactive interface. Plan Percent Complete (PPC) was employed as to delayed tasks to measure how the system 100 has improved the communication of tasks after the system is introduced. PPC has increased in a favorable trend and the PPC of almost all the weeks after the system introduced was above the national average. Specifically, PPC increased 24% from a 46% baseline in 6 weeks and remains above the national average. The tasks delayed decreased from 6 to 2 tasks per week, and the average repeated tasks were reduced from 12 to 4 tasks per week, indicating that subcontractors become more committed to finish the tasks according to the plan).
---------------------------------------------------------------------------------------------------------------------
Claims 7-9, 20 is rejected under 35 U.S.C. 103 as being unpatentable over:
           *   Ladha / Shimizu / Golparvar-Fard as applies to claims 1, 17 above, in further view of 
	* McKenzie; Mark E. US 20190057354 A1 hereinafter McKenzie. As per, 
Claim 7 Ladha / Shimizu / Golparvar-Fard teaches all the limitations in claim 1 above.
	  Ladha / Shimizu / Golparvar-Fard does not explicitly teach: “wherein the at least one processor is configured to obtain cost code data for cost codes for the construction project”
	  McKenzie however in analogous work management teaches or suggests: 
	- “wherein the at least one processor is configured to obtain cost code data for cost codes for the construction project” (McKenzie ¶ [0137] other step in setup and configuration 100 is to import costs codes 170. For example, unique cost code 170 is created in connection with tasks such as mobilization, staging of materials, survey layout, excavation, form and strip, etc., that construction company would expect to regularly perform. Projects have unique aspects that may require unique cost codes. Other projects have cost codes that are provided by customer. TLMS system 10 back office system provides flexibility for system administrator to input construction company standard cost codes 170 during the setup and configuration or for a project manager to assign cost codes 170 during project planning 200 to address project specific cost codes 170 or customer driven cost codes 170. ¶ [0220] 1st -2nd sentences: SIS task schedule 781 includes input fields for all of tasks 215 associated with selected work package 212. Those input fields include task name 781(a), cost code 781(b), estimated man hours 781(c) etc.) ¶ [0199] Referring next to Fig.34, the cost codes library tab 688 of setup and configuration menu is shown selected thereby causing back office system 20 to display classifications of cost codes, including name 688(a), cost code 688(b), and description 688(c).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Ladha / Shimizu / Golparvar-Fard “system” / ”non-transitory computer readable medium” to have include McKenzie’s teachings  in order to have allowed the supervisor to have to be able to quickly and easily evaluate the current and long-term performance of the various frontline supervisors employed with the company (McKenzie ¶ [0011]-¶ [0012], MPEP 2143 G). The predictability of such modification would have been justified by the importance of the supervisor to have had the desired capabilities of successful, timely and safe completion of construction activities, as articulated by McKenzie at ¶ [0011] 2nd sentence. Further such predictability would have been further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by McKenzie at ¶ [0037], ¶ [0254].  
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar work management field of endeavor. In such combination each element merely would have performed the same analytical and organizational function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to have further combined Ladha / Shimizu / Golparvar-Fard in further view of McKenzie the to be combined elements would have fitted together, like pieces of a puzzle, in logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of such combination would have been predictable (MPEP 2143 A).

Claims 8, 20 (first half) 
   Ladha / Shimizu / Golparvar-Fard / McKenzie teaches all the limitations in claims 7, 17 above.
   Ladha / Shimizu / Golparvar-Fard does not teach “the at least one processor is configured to”
       - “obtain labor hours used data on the construction project to assign against the cost codes”
   McKenzie however in analogous work management teaches / suggests: 
	- “obtain labor hours used data on the construction project to assign against the cost codes” (McKenzie ¶ [0033] 2nd sentence: short interval schedule page provides key metrics of project planning for work package, including applicable cost codes, tasks, total planned man hours, scope & crew members list. 	McKenzie ¶ [0137] 2nd-5th sentences: unique cost code 170 is created in connection   with, or assigned to, tasks such as mobilization, materials staging, survey layout, excavation, form and strip that construction company expect to regularly perform. Projects have unique aspects that require unique cost codes. Other projects have cost codes provided by customer. The system provides flexibility for administrator to input construction company standard cost codes 170 during setup and configuration or for project manager to assign cost codes 170 during project planning 200 to address project specific cost codes or customer driven cost codes 170. ¶ [0143] 4th-5th sentences: for each task 215 added to a work package 212, next step is for project planner manager to assign a cost code 221 to each task 215 selected from the list of cost codes 170 created during the setup and configuration 100 if it is required to track employee time and labor costs to the cost code level. Tracking employee time and labor cost to a cost code 221 is optional. The project manager or project planner may elect to record time at the work package 212 level. ¶ [0247] 2nd sentence: the graphical interface for the daily progress record page 855 includes fields for task selection 855(a), cost code 855(b), planned start date 855(c), planned end date 855(d), planned man hours 855(e), today's planned progress % 855(f), today's progress 855(g) and cumulative progress 855(h). ¶ [0212] 6th sentence: For each task 215 added to the work package 212, a variety of task inputs 757 are required, including task name 757(a), cost code 757(b), quantity 757(c), unit of measurement 757(d), unit/man hours 757(e), man hours 757(f), weighted % 757(g). ¶ [0216] last sentence: work package tracking input 776 enables user to track labor hours & cost codes at the work package level or the task level. ¶ [0220] 1st-2nd sentences: SIS task schedule 781 includes input fields for all of tasks 215 associated with selected work package 212. Those input fields include task name 781(a), cost code 781(b), estimated man hours 781(c)).
Rationales to modify/combine Ladha/Shimizu/Golparvar-Fard/McKenzie are above & reincorporated. 

Claims 9, 20 (second half)
       Ladha/ Shimizu/ Golparvar-Fard/ McKenzie teaches all the limitations in claims 8,17 above.
       Ladha / Shimizu / Golparvar-Fard does not explicitly teach: “wherein in response to obtaining the labor hours used data assigned against the cost codes, analyze the labor hours assigned against the cost codes and provide a report of the labor hours assigned against the cost codes” / “assigning against the cost codes the labor hours used to install units for the construction project”.
       McKenzie however in analogous art of work management further teaches or suggests: 
	- “wherein in response to obtaining the labor hours used data assigned against the cost codes, analyze the labor hours assigned against the cost codes and provide a report of the labor hours assigned against the cost codes” / “assigning against the cost codes the labor hours used to install units for the construction project”. (McKenzie ¶ [0247] Referring next to Fig. 85, a tablet view of frontline system 80 shows daily progress record page 855 selected by user. graphical interface for daily progress record page 855 includes fields for task selection 855(a), cost code 855(b), planned start date 855(c), planned end date 855(d), planned man hours 855(e), today's planned progress % 855(f), today's progress 855(g) and cumulative progress 855(h). The frontline supervisor selects a specific task from 855(a) field. Once selected, pertinent data for that selected task populates fields 855(b), (c), (d), (e), and (f) from inputs made for the specific task in the back office system 20 during project planning 200. These data fields provide an immediate reference to the frontline supervisor as to details planned for the specific task. frontline supervisor is required to provided estimated % completion on a per task basis per shift and inputs that estimated % completion in the today's progress 855(g) data field. The frontline system 80 automatically calculates the cumulative progress for the task and displays the cumulative progress % in cumulative progress 855(f). Upon completion of input, the frontline supervisor simply selects next button 855(i) which will save the inputs and direct the frontline supervisor to next task requiring inputs. The process is repeated until the requisite inputs are performed for each task 215).  
Rationales to modify/combine Ladha/Shimizu/Golparvar-Fard/McKenzie are above & reincorporated. 
--------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* AutoCAD, wikipedia, archives org, April 3rd, 2020
	* CA 2327894 A1 teaching Data acquisition apparatus for virtual reality application, adjusts and records position data of platform, post, rail, camera and lasers, to record digital images
	*  US 20190205484 A1 teaching Systems and methods for construction planning
	*  US 20200065971 A1 teaching Imagery-Based Construction Progress Tracking
	* US 20120179431 A1 reciting at mid-¶ [0014] Exemplary systems and method in accordance with the present invention can determine the amount of building material required for each building facet based on the size of the material, installation requirements, rules, and guidelines, and building facet characteristics
	* US 20220084299 A1 reciting at ¶ [0168] when there is a touch input of the user for the pattern icon 50, the grid 20 displayed on the display 310 may be removed. That is, the controller 600 may control the display 310 to display the image of the space, which is photographed by the camera 100, and the virtual image 30 of the image device, excluding the grid 20. At this point, even when the user moves the mobile device 1 and the direction at which the camera 100 faces is changed, the virtual image 30 of the image device may be viewed as if the virtual image 30 is fixed to the wall surface of the real space. Thus, the user may more easily confirm the form in which the image device may be installed on the wall surface W of the real space.
	* US 20220036440 A1 Point of sale system and method for visualizing and transacting on real estate spaces and the products within these spaces reciting at mid-¶ [0039] 4 or 5 scans can be required to fully acquire all of the datapoints of a standard 750 square foot apartment
	* US 20140278281 A1 reciting at mid-¶[0097] section 98 may indicate how many premises devices and/or other components are being installed on each floor of the premise, and the total number of each premises device 14 and/or other component being installed at the premises.
	* US 20170348901 A1 reciting at mid-¶ [0061] The designer and the engineer can actually touch the shaped three-dimensional object 200 to confirm the shape of the shaping object designed in three-dimensional CAD software, and can confirm the position and the degree of the stress on the mounting component at the time of mounting and the strength of the three-dimensional shape as a trial product in a designing phase. In particular, when the toughness of the resin of three-dimensional object 200 is set to a high value, the three-dimensional object 200 can be used as an actual product or a substitute of a component for confirmation of the operation.
	* US 7720703 B1 teaching Tracking And Managing Construction Projects
	* US 20080195434 A1 teaching Tracking And Managing Construction Projects
	* US 20080262816 A1 reciting at ¶ [0037] last sentence: Advantageously, this analysis of the complete building control system may be performed before all the components of the system are installed at the facility.
* US 20050144893 A1 reciting at ¶ [0016] The digital percent complete process produces a highly accurate percentage value of materials or labor that have been used or installed on a project at any point in time. This information is cross-referenced with payroll information that is entered into a digital time card to produce instant job costing calculations. ¶ [0022] The digital percent complete process allows jobsite personnel, utilizing a tablet or other hand held PC, to count or mark off material or labor activities as they are built or installed at the jobsite. ¶ [0023] Once marked or counted, the digital percent complete process may provide a precise percentage of the original total quantity of labor or material that has been built or installed at the jobsite. ¶ [0045] installed qty column--the installed quantity for the given labor cost code for the entire project which calculates the digital percent complete value across all pages for a given labor cost code and calculates the amount of work installed; ¶ [0046] % comp. column--the quantity installed/total quantity for the given labor cost code for the entire project;
* US 20210233186 A1 reciting at ¶ [0127] Later, upon correlating a lift event with a construction task of this construction task type, the computer system can initiate a timer for the current average duration for this construction task type, such as with a variance buffer (e.g., no % of the current average duration of the construction task type; or one standard deviation). If the computer system fails to correlate a second lift event with the second construction task that indicates completion of this construction task prior to expiration of the timer, the computer system can transmit a notification—specifying a duration anomaly for the first construction task—to the user's computing device according to the notification trigger.
* US 20180130146 A1 reciting at ¶ [0064]: The output may comprise a projected project completion date within a specified probability window, for example, “a seventy five percent chance that the project will be completed in 100 days or less.” The output of the method comprises a distribution of predicted weather-related delays (e.g. days or hours lost). In one embodiment, the output is a probabilistic distribution of project expense, for example, calculated on the basis of predicted time required to complete the project and costs such as labor rates and equipment operation costs. In other embodiments, the output may comprise a numeric value, a probability, a confidence interval, or a combination of the foregoing.
* US 20170068933 A1 reciting at ¶ [0052] projected hours over/under--the projected hours minus the estimated hours for a given labor cost code for the entire project. ¶ [0088] “Earned Value” means the amount of budget (e.g., cost and/or quantity of resources, such as time or materials, for example) that should have been spent in order to accomplish an actual amount of work completed. Earned Value may be calculated based on percent complete, which may be determined as a ratio of actual quantity to budgeted quantity. For example, if a given activity was budgeted to take 10 hours to complete 100 units of work, but the work crew was able to complete the 100 units of work in only 8 hours, then the percent complete would be 100% (100 units actual/100 units budgeted), the Earned Value for that activity would be 10 hours (100% of the budget), and the PF for that activity would be 0.8 (8 hours actual/10 hours earned). Similarly, if a given activity was budgeted to take 10 hours to complete 100 units of work, but the work crew was able to complete only 80 units of work in 10 hours, then the percent complete would be 80% (80 units actual/100 units budgeted), the Earned Value for that activity would be 8 hours (80% of the budget), and the PF for that activity would be 1.25 (10 hours actual/8 hours earned). ¶ [0088] “Earned Value” means the amount of budget (e.g., cost and/or quantity of resources, such as time or materials, for example) that should have been spent in order to accomplish an actual amount of work completed. Earned Value may be calculated based on percent complete, which may be determined as a ratio of actual quantity to budgeted quantity. For example, if a given activity was budgeted to take 10 hours to complete 100 units of work, but the work crew was able to complete the 100 units of work in only 8 hours, then the percent complete would be 100% (100 units actual/100 units budgeted), the Earned Value for that activity would be 10 hours (100% of the budget), and the PF for that activity would be 0.8 (8 hours actual/10 hours earned). Similarly, if a given activity was budgeted to take 10 hours to complete 100 units of work, but the work crew was able to complete only 80 units of work in 10 hours, then the percent complete would be 80% (80 units actual/100 units budgeted), the Earned Value for that activity would be 8 hours (80% of the budget), and the PF for that activity would be 1.25 (10 hours actual/8 hours earned).
* US 20130218780 A1 reciting at ¶ [0006] last sentence: The results of this comparison are presented in color coded format on the drawings and/or on a list of labor activities to show what, where and how fast materials are being installed and/or labor activity is being performed. 
¶ [0020] last two sentences: The estimated number of quantities installed/finished per hour is shown in column 360, and column 370 illustrates calculated number of crew hours needed to complete the labor activity associated with each row. Column 380 shows the total cost of materials for each row and column 390 illustrates the total cost of labor for each row. mid-¶ [0022]: the estimate may allow 8 hours of labor for the 10 foot ceiling and 24 hours for the 30 foot ceiling. A carpenter working on the ceiling may use 8 hours to install the 100 square foot low ceiling and report to the manager that he has completed 50% of his job, as he has finished 100 of the 200 square feet. The carpenter's rate and labor cost code for the activity is probably the same for both the high and low ceilings. Thus reporting only that he has finished installing 100 square feet of the 200 square feet will provide the wrong impression that 50% of the ceiling job was completed in 8 hours, which would be considerably under budget. However, from a budgetary stand point, the ceiling job is not 50% complete but rather 25% complete, because although half of the physical space is finished, that half only represents 8 hours of the total 32 hours of labor estimated for this job. Thus, tracking the materials used and the type of labor activity performed, alone, does not provide an accurate estimate of whether or not the project is on budget. ¶ [0033] Once the percentage of progress of a labor cost code is calculated and the number of hours of labor and/or amounts of material used on that cost code are also entered, the program compares those numbers with numbers entered into the condition detail screen 300 for each specific labor cost code to determine whether that portion of the project is under, over or on budget. For example, Fig.3 shows that the total crew hours 370 required for the LAYOUT labor cost 422 is 27.54. Fig.4C shows that the percentage of progress of the LAYOUT cost code 422 is 11% and the number of hours input into the timecard screen 500 for this work was 4 hours. Based on this information, the program calculates that for 11% of the LAYOUT cost code, the projected number of labor hours is 3.03 and compares that to the four hours of actual work input into table 570 to determine that the LAYOUT cost code is over budget at this point. Thus, the program automatically calculates for each labor cost code for which a percentage of completion and a related number of labor hours are entered whether the labor cost code is under, over or on budget. This information, along with all other information entered and calculated by the program can be communicated quickly between a main office and the onsite portable device via wired or wireless communications networks. Thus, both the onsite manager and a manager at the office can use the program to review performance in real time.
* US 20110307281 A1 reciting at ¶ [0065]: the current period earned-value variance data is calculated, the percentage of the scope of work complete and projected balance to complete is assessed, and cost engineering performance metrics are calculated as is known in the art.
* US 6912489 B1 reciting at column 10 lines 15-17: The simulation model shown in FIG. 4 therefore comprises all the data for all the components which will be installed during construction
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	June 14th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673,674 (1972); Versata Dev Group, Inc v SAP Am Inc 793 F.3d 1306,1334,115 USPQ2d 1681, 1701 (Fed Cir 2015)
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
          Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)
        6 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)  
        7 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        8 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755